DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant traversed the restriction (election) requirement in the reply filed on 12/06/2021. An extension fee was paid in order to extend the traversal period.
Applicant's election with traverse of Group II in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that Johansson does not teach or suggest any of the following technical features: “said chip breaker being characterized by a constant profile along the entire length of its respective feed-facing surface” and that “said feed-angle being greater than said radial angle”.  This is not found persuasive because first, there is insufficient antecedent basis for “the entire length” its respective feed-facing surface, and since this length has not been clearly defined by the claim (from where to where is this “length” being taken from), the Examiner is interpreting that since the chip breaker has a constant profile its entire length, then in a radial direction, perpendicular to the central axis of Johansson’s insert, note that the groove’s 17 profile, along either the length of the at least one cutting edge 20 or cutting edge 19, is constant.  Further note that Johansson discloses on chart found on col 6, lines 35-41 that the feed angle is indeed greater than said radial angle.
The requirement is still deemed proper and is therefore made FINAL.


    PNG
    media_image1.png
    674
    614
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites on 
Lines 2-3 one or more “feed-facing side surfaces and one or more radial-facing side surfaces”.  However, it is unclear where specifically and in relation to what are each of these feed-facing side surfaces and radial-facing side surfaces are being disposed at and taken from.  Radial facing in relation to what? An axis of rotation? An axis of the insert? Similarly for feed facing.  Further clarification is needed
lines 6-7 that said “chip breaker being characterized by a constant profile along the entire length of its respective feed-facing side surface”
First, there is insufficient antecedent basis for “the entire length of its respective feed-facing surface” since no “entire length” of its respective feed-facing side surface has been introduced in the claim.
Second, it is unclear if the chip breaker has a length and that the feed facing side surface has a length, on which both lengths are the same.
Third, it is unclear what constitutes “a constant profile”.  Where is this profile disposed? Is it when viewed in a top view? Side view? Front view?  How is this profile constant? Is it that the overall shape does not change (e.g. constantly oval shaped? Constantly rectangular shape? Constant cross-section? Further clarification is needed.
Claim 11 recites on lines 3-5 that “said cutting edge, said side surface and said top end of the cavity”.  There is insufficient antecedent basis for “said cutting edge” and “said side surface”, since no “cutting edge” or “side surface” of the cavity has been previously set forth.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson et al. US 8,057,132 (hereafter—Johansson--).
claim 9, Johansson discloses a cutting insert (2) comprising a top surface (11), a bottom surface (12), and side surfaces (refer to the side surface that connect the top surface 11 to the bottom surface 12), spanning therebetween, said side surfaces comprising one or more feed-facing side surfaces (refer to the one or more side surfaces that face a feed side or machining side when the insert is located on a milling tool) and one or more radial-facing side surfaces (refer to the one or more side surfaces that face a side directly opposite to the machining or feed facing side, when the insert is located on a milling tool), said top surface (11) being formed with one or more linear grooves (17), each constituting a chip breaker (17) and (at least to one of side feed facing sides 24 for example) being disposed parallel to and adjacent one of said feed-facing side surfaces, said chip breaker (17) being characterized by a constant profile along the entire length of its respective feed-facing surface (note that chip breaker 17 at least on a top view as shown in Figure 6, has a substantially constant profile or shape, along its entire length that extends along the feed-facing surface 24), each of said feed-facing side surfaces (24) being disposed at an acute feed-angle (β=31˚) with respect to the top surface, and each of said radial-facing side surfaces (e.g. 18) being disposed at an acute radial-angle (λ; see chart on col 6, lines 35-41) with respect to the top surface, said feed-angle (β=31˚) being greater than said radial-angle (λ; see chart on col 6, lines 35-41).
In regards to claim 10, Johansson discloses the cutting insert according to claim 9, Johansson also discloses oppositely disposed feed-facing side surfaces and oppositely disposed radial-facing side surfaces (see Figure 6).
In regards to claim 11, Johansson discloses the cutting insert according to claim 9, Johansson also discloses a cavity (9 or 16) formed therein, said cavity (9 or 16) having an opening formed in said bottom surface (12) and converging upwardly toward a top end thereof disposed adjacent to said cutting edge (6), said side surface (refer to either: the inner side surface of cavity 9; or the two side surfaces that constitute cavities 16) and said top end of the cavity defining a thin-walled structure therebetween.
claim 12, Johansson discloses the cutting insert according to claim 11, Johansson also discloses one or more ribs projecting into the cavity from its top end (see Figure 7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler US 2,309,371.
In regards to claim 9, Wissler discloses (as in Figure 1-2) a cutting insert comprising a top surface (12), a bottom surface (directionally opposite to the top surface), and side surfaces (refer to the side surface that connect the top surface to the bottom surface), spanning therebetween, said side surfaces comprising one feed-facing side surface (where cutting edge 11 is disposed at, refer to the tapering hidden lines on Figure 1) and one radial-facing side surface (on Figure 1, refer to the other tapering hidden lines, the radial-facing surface intersecting with the feed-facing side surface), said top surface being formed with one linear groove (10), constituting a chip breaker (10) and (in a top view as in Figure 1) being disposed parallel to and adjacent said feed-facing side surface, said chip breaker (10) being characterized by a constant profile along the entire length of its respective feed-facing surface 
However, Wissler fails to explicitly disclose that the value of said feed-angle is greater than the value of said radial-angle.
Nevertheless, a person having ordinary skill in the art, at the time the Applicant’s invention was filed, would have recognized that the value to which clearance angles are disposed, will depend on the type of material being machined and desired clearance between the insert and the workpiece being machined for optimal surface finish.
A person of ordinary skill in the art, upon reading the teachings of Wissler, would have recognized the desirability of changing the clearance angles accordingly depending on the type of material being machined and desired clearance between the insert and the workpiece for optimal surface finish.  Wissler teaches that having the radial angle be greater than the feed angle, is one of a finite number of permutations known to be useful for optimal surface finish.   Wissler also inherently discloses to one of ordinary skill in the art that the radial/feed clearance angles and are values that will depend on the material of the workpiece being machined.  
Thus, it would have been obvious to a person of ordinary skill in the art to try having the feed clearance angle of Wissler be greater than the clearance radial angle in an attempt to provide improved surface finish when machining, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as having both angles be the same).
Additionally, since Wissler does disclose that there is a feed angle and a radial angle; each of the feed angle and radial angle constitute a defined variable of the cutting insert. Therefore, the value of the feed angle and the value of the radial angle are both recognized as a .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mina US 6,979,154 in view of Schott US 4,318,318
In regards to claim 9, Mina discloses (as in Figure 1-13) a cutting insert (1) comprising a top surface, a bottom surface, and side surfaces (3-6), spanning therebetween, said side surfaces comprising one feed-facing side surface (one of 3 or 5 that is used when machining) and one radial-facing side surface (the other one of 3 or 5 that is disposed closer to holder 2 when not in use), said top surface being formed with one or more grooves constituting a chip breaker (or recesses as suggested on column 5, lines 33-34), said feed-facing side surface (side surface 3 when in use) being disposed at an acute feed-angle (αi) with respect to the top surface (see Figure 3), and said radial-facing side surface (side surface 5 when not in use) being disposed at an acute radial-angle (α) with respect to the top surface (Figure 3), said feed-angle being greater than said radial-angle (see column 4, lines 29-32).
Mina fails to explicitly disclose that the groove (or recesses as suggested on column 5, lines 33-34) are linear and are disposed parallel to and adjacent said feed-facing side surface, and with a constant profile along the entire length of its respective feed-facing surface.

Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify Mina’s cutting insert to have the chip breaker linear grooves (parallel and adjacent to said facing side surface and having a constant profile) as taught by Schott, for breaking chips and improve surface finish.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722